—Judgment, Su*195preme Court, New York County (Patricia Williams, J., at jury trial; David Saxe, J., at sentence), rendered May 15, 1996, convicting defendant of three counts of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility and reliability of identification testimony. We have considered and rejected defendant’s remaining contentions on this issue.
We perceive no abuse of sentencing discretion. Concur — Ellerin, J. P., Williams, Tom and Mazzarelli, JJ.